Order entered April 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00113-CV

                ALLEGHENY MILLWORK, INC., Appellant

                                        V.

    JEFF HONEYCUTT D/B/A NOAH QUALITY SERVICES, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-03386-2018

                                     ORDER

      On April 12, 2021, appellant filed a motion for an extension of time to file

its brief. We notified appellant that because the reporter’s record had not been

filed, appellant’s brief was not yet due; we noted, however, that the court reporter

informed the Court that appellant had not paid or made arrangements to pay for the

reporter’s record. We directed appellant to inform the Court of the status of

payment by April 26. Appellant responded two days later, notifying us that

payment had been made. In light of this, we DENY the motion as moot.
     We ORDER court reporter Karla Kimbrell to file the reporter’s record by

May 10, 2021.



                                        /s/   CRAIG SMITH
                                              JUSTICE